Exhibit 10.23

AIRCRAFT LEASE AGREEMENT

THIS AIRCRAFT LEASE AGREEMENT (“Agreement”) is entered into as of the 16th day
of November, 2011 (“Effective Date”), by and between Yet Again Inc., a
corporation organized and existing under the laws of Delaware (“Lessor”) and
Clear Channel Broadcasting, Inc., a corporation organized and existing under the
laws of Nevada (“Lessee”).

WITNESSETH:

WHEREAS, Lessor is the rightful owner of the Aircraft as more specifically
described below;

WHEREAS, Lessee desires to lease such aircraft from Lessor, and Lessor is
willing to lease such aircraft to Lessee on the terms and conditions contained
herein.

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:

1. Dry Lease of Aircraft.

Lessor hereby leases to Lessee, and Lessee leases from Lessor on an exclusive
basis, subject to the terms and conditions of this Agreement, one
(1) Dassault-Breguet Mystere Falcon 900 aircraft which consists of an airframe
bearing Manufacturer’s Serial No. 27 and FAA registration number N5VJ, together
with its three (3) installed Garrett TFE-731 series engines bearing
manufacturer’s serial numbers P-97154, P-97152 and P-97318, its installed
avionics and parts and all original and complete logbooks, documents and records
related thereto (collectively referred as the “Aircraft”).

2. Term.

The term of this Agreement shall commence on the Delivery Date and shall
continue for a period of seventy-two (72) months therefrom (“Term”) except as
may be terminated in accordance with Section 10.

3. Rental; Taxes.

(a) Lessee shall pay to Lessor a one-time rent payment in the amount of Three
Million US Dollars (US$3,000,000) (“Rent”) on the Delivery Date. In the event
the Lease is terminated by either party for any reason prior to the expiration
of the Term, Lessor shall refund to Lessee pre-paid Rent on a pro-rated basis
based on the actual number of calendar days remaining in the Term from and after
the effective date of termination. Rent, which does not include the taxes or
fees described in Section 3(b), below, shall be paid by Lessee to Lessor in
immediately available U.S. funds to an account to be specified by Lessor.

(b) In addition to the Rent, Lessee shall timely pay the amount of any sales,
use, retailer, withholding, VAT, duties, fees or other taxes or fees which may
be assessed or levied by any taxing jurisdiction (whether foreign or domestic)
directly as a result of the leasing or operation of the Aircraft by Lessee or
the payment of any Rent hereunder by Lessee (“Tax” or “Taxes”). Lessor shall be
responsible for any and all Taxes related to the operation or ownership of the
Aircraft prior to the Delivery Date. Lessee shall be responsible for the timely
payment of any Taxes levied by any taxing jurisdiction solely due to Lessee’s
operation of the Aircraft outside the State of New Jersey during the Term and
that Lessor would not have otherwise been subject to



--------------------------------------------------------------------------------

absent Lessee’s operation of the Aircraft. Notwithstanding anything to the
contrary herein, in no event shall either Lessee or Lessor be responsible to the
other for any Taxes based on the income of the other party nor shall Lessee be
responsible for (1) any governmental fines or penalties which are imposed
directly as a result of the willful misconduct or negligence of Lessor, or
(2) any fines or penalties which arose or arise prior to or following the Term,
respectively. Lessee shall have the right to contest in good faith by
appropriate proceedings any Taxes for which it is liable and shall not be
obligated to pay such Taxes pending the final outcome of such contest, provided
such contest and non-payment is not reasonably likely to result in a forfeiture
of the Aircraft. The obligations of this Section 3(b) shall survive the
expiration or other termination of this Agreement. In the event the Lease is
terminated by either party for any reason prior to the expiration of the Term,
Lessor shall refund to Lessee such portion of the Taxes paid by Lessee as relate
to the portion of the Rent that is refunded.

4. Delivery; Condition of Aircraft.

(a) Lessor shall deliver the Aircraft to Lessee at Teterboro Airport (TEB) in
Teterboro, New Jersey on a date that is mutually agreeable to the parties
(“Delivery Date”).

(b) Lessor shall deliver the Aircraft to Lessee on the Delivery Date in the
following condition:

(i) current on and in compliance with manufacturer’s recommended inspection and
maintenance program, with all calendar and hourly inspections that must be
completed on or before the Delivery Date completed without deferment or
extension;

(ii) operational and in an airworthy condition with a current and valid FAA
Standard Airworthiness Certificate and registered on the FAA Civil Aircraft
Registry;

(iii) with all systems functioning normally in accordance with manufacturer’s
specifications and in compliance with all applicable FAA Airworthiness
Directives and all applicable manufacturer mandatory service bulletins with
compliance dates on or prior to the Delivery Date;

(iv) the engines shall be enrolled on Honeywell MSP Gold service program, the
Rockwell Collins avionics shall be enrolled on the Rockwell Collins Avionics
service program and the Honeywell avionics shall be enrolled on Honeywell’s HAPP
service program (collectively, “MSP”), which shall be fully paid through the
Delivery Date; and

(v) all Aircraft logbooks shall be legible, complete, continuous in the English
language and shall comply in all respects with applicable FARs.

(c) Upon delivery of the Aircraft in accordance with the terms of this
Agreement, Lessee will execute and deliver the Delivery and Acceptance
Certificate in the form attached hereto as Exhibit A.

5. Operations.

(a) During the Term, Lessee shall be solely and exclusively responsible for the
use, operation and control of the Aircraft and Lessee shall use and operate the
Aircraft in a careful manner and in conformity with the Federal Aviation
Regulations (“FARs”), and applicable laws of any

 

2



--------------------------------------------------------------------------------

government authority having jurisdiction over the operation of the Aircraft
(“Applicable Law”), and in accordance with the Aircraft operating manual. Lessee
shall not fly, operate, use or locate the Aircraft in, to or over any such
country or area (temporarily or otherwise) (i) which is excluded from the
required insurance coverages, or would otherwise cause Lessee to be in breach of
the insurance requirements or other provisions of this Agreement; or (ii) in
which there are recognized or threatened hostilities.

(b) All operations of the Aircraft during the Term shall be under Lessee’s
operational control (as defined in § 1.1 of the FARs) and Lessee shall be solely
responsible for its possession and use; and (ii) Lessee shall not sell,
transfer, assign, encumber, sublet or part with possession of the Aircraft or
any of its rights under the Agreement except for the performance of maintenance
on the Aircraft, or unless the parties otherwise agree in writing.

(d) Lessee shall bear all costs of operating the Aircraft, except the cost of
certain Maintenance which shall be shared by the parties in accordance with
Section 6 below.

(e) Lessee shall not permit any liens to be placed on the Aircraft, other than
those liens (i) in favor of or created by or through Lessor or Lessor’s lender,
if any; or (ii) Permitted Liens (as defined in Section 12 (b) below).

6. Maintenance.

(a) Lessee shall, during the Term, at its own cost and expense, maintain,
inspect, service, repair, overhaul and test or cause the Aircraft to be
maintained, inspected, serviced, repaired, overhauled and tested so as to keep
the Aircraft in good operating condition as delivered to Lessee on the Delivery
Date, ordinary wear and tear excepted, and in compliance with all Applicable
Law, including applicable provisions of the FARs and the manufacturer’s
recommended inspection and maintenance program (“Maintenance”). For the
avoidance of doubt, the Maintenance costs and expenses to be borne by Lessee
shall include, but not be limited to, the cost of all parts and consumables used
in the maintenance process that are not covered under or specifically addressed
in Section 6(c).

(b) Lessee shall perform or cause to be performed all Maintenance by persons and
agencies approved by the FAA and the applicable manufacturer. Lessee shall
ensure that the Maintenance is conducted in a manner that does not modify or
impair any existing warranties or service maintenance plans and agreements
covering the Aircraft or any part thereof. All logbooks, records and documents
(including any computerized maintenance records) pertaining to the Aircraft and
its engines and their maintenance during the Term shall be maintained in English
and in accordance with the FARs, and returned to Lessor upon termination of this
Agreement with all entries duly completed and properly signed off.

(c) Lessee shall pay to Lessor the hourly rate specified in the Honeywell MSP
Gold program agreements covering the engines and APU as and when due under such
agreements and provide such information and documentation required thereunder.
Lessor shall timely remit such payments and provide such documentation and
information to Honeywell in order to keep the engines and APU current on the
program. Lessee shall pay to Lessor the hourly rate specified in the Rockwell
Collins Avionics Program and the Honeywell HAPP Program agreements covering the
respective avionics as and when due under such agreements and provide such
information and documentation

 

3



--------------------------------------------------------------------------------

required thereunder. Lessor shall timely remit such payments and provide such
documentation and information to Honeywell in order to keep the avionics current
on such programs and to ensure coverage under the agreements. Upon execution of
this Agreement, Lessor shall provide to Lessee complete and current copies of
such agreements and shall provide to Lessee any and all amendments, extensions,
notices or other documentation relating to such programs and the engines, APU
and or avionics. Lessor shall not reduce the coverage under such programs
without the prior written consent of Lessee.

(d) Lessee shall be entitled during the Term to acquire and install at its own
cost and expense, any additional accessories, devices or equipment as it desires
(the “Additions”) but only so long as such Additions (i) are approved in writing
by Lessor; (ii) are ancillary to the Aircraft; (iii) are not required to render
the Aircraft complete for its intended use by Lessee; (iv) will not impair the
originally intended function or use of the Aircraft or diminish the value of the
same; and (v) can be readily removed without causing material damage to the
Aircraft.

(e) Unless otherwise agreed to in advance by the parties, Lessor shall bear the
full cost of any discretionary Aircraft upgrades, capital improvements or major
refurbishment made during the Term. In the event the Lease is terminated by
either party for any reason prior to the expiration of the Term, Lessor shall
refund to Lessee the amount paid by Lessee for upgrades, improvements and
refurbishment of the Aircraft paid for by Lessee under this Section 6(e) on a
pro-rated basis based on the actual number of calendar days remaining in the
Term from and after the effective date of termination.

7. Insurance.

(a) During the Term, Lessor shall cause to be provided and maintained in full
force and effect, at Lessee’s sole cost and expense, a policy or policies of
insurance providing the coverage described in this Section 7 covering all
operations of the Aircraft (“Insurance Policies”).

(i) Aircraft liability insurance covering all operations of the Aircraft, which
coverage shall:

(A) include a territory provision sufficient to cover all Aircraft operations
permitted by this Agreement, with limits of not less than Two Hundred Million US
Dollars (US $200,000,000) per occurrence on a combined single limit basis,
covering claims for death, bodily injury and property damage,

(B) list Lessor and Lessee as named insureds and list as additional named
insureds each of Lessee’s and Lessor’s affiliates and their respective
directors, officers, managers, employees and agents and Gama Aviation, Inc.;

(C) be endorsed so that it is primary and non-contributing to any other
insurance that is available to any of the insureds.

(ii) All-risk ground and flight physical damage and hull war and allied perils
insurance (“Hull Coverage”) on the Aircraft for the agreed value of Eighteen
Million US Dollars (US$18,000,000) (“Casualty Value”). Such Hull Coverage shall
name Lessor and Lessee as loss payees as their interests shall appear, shall
specify any deductibles applicable to each and every loss.

 

4



--------------------------------------------------------------------------------

(b) The Insurance Policies maintained under this Agreement shall:

(i) Be placed with insurance companies that (A) are qualified to do business in
the United States, (B) will submit to the jurisdiction of any competent state or
federal court in the United States with regard to any dispute arising out of the
policy of insurance or concerning the parties herein; (C) will respond to any
claim or judgment against Lessee and Lessor in any competent court; and (D) are
reasonably satisfactory to both Lessor and Lessee, such approval not to be
unreasonably withheld, delayed or conditioned.

(ii) Provide for not less than thirty (30) days (no less than ten (10) days in
the case of any nonpayment of premium and such lesser period as is standard in
the industry for war risk insurance) advance written notice to be received by
each of the insured parties prior to any adverse material change, deletion or
cancellation in the Insurance Policies, any of the coverages thereunder, or any
required policy provisions set forth in this Section 7 that reduces coverage
available; provided, however, that war risk and allied perils policy coverages
may provide for not less than seven (7) days or such lesser period prior written
notice as shall be customary in the aviation insurance industry for prior
written notice of cancellation.

(iii) The Insurance Policies shall contain an endorsement providing that
coverages under such Insurance Policies shall not be voided by any act or
negligence of any person, including another insured under the policies; provided
that there is neither consent nor actual knowledge by the insured party that
such action would void coverage under the policy and shall include a waiver of
subrogation in favor of Lessee and its officers, directors, managers, employees
and agents and Gama Aviation. Inc. All Insurance Policies shall provide for a
severability of interest/cross liability endorsement, so as to ensure that the
insurance shall operate in all respects as if a separate policy has been issued
covering each party insured, although underwriters’ overall limit of liability
will not increase.

(c) Promptly following the execution of this Agreement and annually thereafter,
Lessor shall provide Lessee with certificates of insurance and endorsements
evidencing the effectiveness (and renewal, as applicable) of such Insurance
Policies in compliance with the insurance requirements specified in this
Section 7.

8. Limitation of Liability.

LESSOR UNDERSTANDS AND AGREES THAT THE INSURANCE POLICIES ARE LESSOR’S SOLE
REMEDY AGAINST LESSEE FOR ANY AND ALL LOSS OR DAMAGE TO THE AIRCRAFT AND/OR
INJURY OR DEATH OF ANY PASSENGER AND/OR FOR ANY AND ALL CLAIMS, DAMAGES, LOSSES,
EXPENSES AND LIABILITIES INCLUDING, BUT NOT LIMITED TO, DIRECT OR INDIRECT LOSS
OR DAMAGE TO THE AIRCRAFT, DIMINUTION IN VALUE OF THE AIRCRAFT, LOSS OF INCOME,
REVENUES, PROFITS OR BUSINESS OPPORTUNITIES OR SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR IN ANY WAY CONNECTED WITH
THE AIRCRAFT UNDER THIS AGREEMENT, WHETHER ON THE GROUND OR IN THE AIR, AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY, UNLESS SUCH CLAIMS, DAMAGES, LOSSES,
EXPENSES OR LIABILITIES

 

5



--------------------------------------------------------------------------------

ARE SOLELY THE RESULT OF LESSEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR
LESSOR’S FAILURE TO MAINTAIN THE INSURANCE POLICIES REQUIRED HEREUNDER. Lessor
understands that Lessee and each of the other insureds have no liability for any
event or occurrence not covered by the foregoing insurance, unless such event or
occurrence is solely the result of the gross negligence or willful misconduct of
Lessee or one of the other insureds or Lessor’s failure to maintain the
insurance policies required hereunder. Lessor hereby waives any claim for
damage, loss or expense arising out of the operation, use or maintenance of the
Aircraft or of other services relating to the Aircraft hereunder and the
covenants not to assert any claim against Lessee or its affiliates or their
respective officers, directors, managers, employees and agents in respect
thereof, unless such claim for damage, loss or expense is attributable to
Lessee’s gross negligence or willful misconduct. Lessee shall not be limited in
the manners set forth in this Section 8 for any damages, losses or expenses
arising from Lessor’s failure to maintain the insurance required herein. This
Section 8 shall survive any termination of this Agreement.

9. Risk of Loss; Loss or Damage.

(a) Subject to Section 8, Lessee shall bear the risk of loss, damage or
destruction of the Aircraft from the time of delivery until the Aircraft is
returned to Lessor pursuant to this Agreement. Lessee shall provide written
notice to Lessor of any material damage concurrently with its report of same to
the applicable governmental authority, and if no such report is required, such
written report shall be delivered to Lessor within thirty (30) calendar days of
the occurrence of such damage. The required notice must be provided together
with any damage reports provided to the FAA or any other governmental authority
or the insurer, and any documents pertaining to the repair of such damage,
including copies of work orders, and all invoices for related charges.

(b) Except as hereafter provided, in the event of damage to the Aircraft during
the Term which is not an “Event of Loss”, Lessee will, subject to Section 8 and
prior written approval from Lessor, repair or cause to be repaired, any such
damage at its expense, and the insurance proceeds shall be paid to the repair
facility or to reimburse Lessee (to the extent Lessee paid such expenses) upon
submission of an invoice issued by the repair facility.

(c) Upon the occurrence of an “Event of Loss” of the Aircraft, Lessor shall be
entitled to the proceeds of the Hull Coverage. Upon receipt of the full Casualty
Value by Lessor, this Agreement shall terminate as set forth in Section 10.
Lessor shall have no obligation to replace the Aircraft with any other aircraft
and Lessee shall have no obligation to make future payments of Rent to Lessor
hereunder.

(d) An “Event of Loss” with respect to the Aircraft shall mean any of the
following events with respect to such property (i) loss of the Aircraft due to
destruction, damage beyond repair or rendition of such property permanently
unfit for normal use; (ii) any damage to such property which results in an
insurance settlement with respect to such property on the basis of a total loss
or constructive total loss; or (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, such property by the act of any
government (foreign or domestic) or of any state or local authority or any
instrumentality or agency of the foregoing for a period in excess of sixty
(60) consecutive days (“Requisition of Use”). The date of such Event of Loss
shall be the date on which the sixty (60) consecutive day period ends in the
case of Requisition of Use, the date of such destruction or damage or the date
on which the Aircraft is declared a constructive total loss. An Event of Loss
with respect to any engine or APU shall not, without loss of the airframe, be
deemed an Event of Loss with respect to the Aircraft.

 

6



--------------------------------------------------------------------------------

10. Termination. This Agreement may be terminated: (i) immediately upon the
mutual consent of all parties; (ii) by either party immediately upon the
termination of Robert Pittman’s employment with Lessee for any reason; (iii) by
the non-breaching party if an Event of Default has occurred and the breaching
party has not cured within the applicable cure period (if any) provided for in
Section 14 of this Agreement; (iv) automatically upon receipt by Lessor of the
Casualty Value following an Event of Loss; or (v) either party following a
determination by a mutually agreeable Dassault-authorized service facility that
the Aircraft is damaged to the extent that it is improbable that it can be made
operative within sixty (60) days. All amounts payable by one party to another in
the event of a termination of this Agreement prior to the expiration of the Term
shall be paid to the other party within thirty (30) days of the date of
termination, and this obligation shall survive the termination of this
Agreement.

11. Representations, Warranties and Agreements. Lessee and Lessor each
represent, warrant and agree as follows:

(a) Due Organization. It is duly organized and validly existing under the laws
of the jurisdiction of its organization and will remain duly organized and
existing in good standing and is duly qualified to do business wherever
necessary to perform its obligations under this Agreement.

(b) Due Authorization. This Agreement has been duly authorized by all necessary
action on its part consistent with its form of organization, does not require
the approval of, or giving notice to, any governmental authority.

(c) Enforceability. This Agreement has been duly executed and delivered by its
authorized representative and constitutes its legal, valid and binding
obligation enforceable in accordance with its terms except as such
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

12. Title; No Liens; Quiet Enjoyment.

(a) Title to the Aircraft shall remain vested in Lessor during the Term and the
Aircraft shall be registered at the FAA in the name of Lessor. Lessee shall have
no right, title or interest in or to the Aircraft except as expressly provided
herein and shall take no action or fail to take any action reasonably requested
by Lessor that would impair the continued registration of the Aircraft at the
FAA in the name of Lessor.

(b) Lessee shall ensure that no liens or encumbrances of any nature or
description whatever (“Liens”) are created or placed against the Aircraft,
(including the engines, parts and components and all associated rights and the
related international interests) or this Agreement as a result of Lessee’s acts
or omissions except (i) for inchoate materielmen’s, mechanic’s, workmen’s,
repairmen’s, employee’s, or other like Liens arising in Lessee’s ordinary course
of business for sums not yet due or delinquent or being contested in good faith
with due diligence and by appropriate proceeding and (ii) liens relating to
taxes (the payment of which is Lessee’s obligation) that are being contested in
good faith by appropriate proceedings (“Permitted Lien”). This Section 12(b)
shall survive any termination of this Agreement.

 

7



--------------------------------------------------------------------------------

(c) As long as Lessee pays Rent and other amounts payable hereunder and performs
and complies with all of the other terms and conditions hereof, neither Lessor
nor any person acting through or on behalf of Lessor or in its stead, nor any
person with rights granted by Lessor will interfere with the peaceful and quiet
use and enjoyment of the Aircraft by Lessee, which use and enjoyment shall be
without hindrance.

13. Redelivery of the Aircraft

(a) Upon termination of this Agreement by expiration of the Term or otherwise,
Lessee shall deliver to Lessor (or its designated representative) custody and
possession of the Aircraft and all Aircraft documentation at Teterboro Airport
(TEB) in Teterboro, New Jersey or such other mutually agreed location as may be
specified by Lessor (“Redelivery”).

(b) Upon Redelivery, the Aircraft shall be in the following condition unless
waived by Lessor:

(i) current on and in compliance with manufacturer’s recommended inspection and
maintenance program, with all calendar and hourly inspections that must be
completed on or before the Redelivery date completed;

(ii) operational and in an airworthy condition with a current and valid FAA
Standard Airworthiness Certificate and registered on the FAA Civil Aircraft
Registry;

(iii) with all systems functioning normally in accordance with manufacturer’s
specifications and in compliance with all applicable FAA Airworthiness
Directives, and all applicable manufacturer mandatory service bulletins with
compliance dates on or prior to the Redelivery date;

(iv) Lessee shall have paid Lessor all amounts due for hours operated by Lessee
during the Term for (A) the engines under the applicable Honeywell MSP Gold
service program, (B) the Rockwell Collins avionics under the Rockwell Collins
Avionics service program and (C) the Honeywell avionics under the Honeywell’s
HAPP service program, and Lessee shall have provided to Lessor all documentation
required under the applicable programs with respect to such use;

(v) all Aircraft logbooks shall be legible, complete, continuous in the English
language and shall comply in all respects with applicable FARs; and

(vi) clear of all Liens to the extent created by or through Lessee.

(c) Upon return of the Aircraft in accordance with the terms of this Agreement,
Lessor will execute and deliver to Lessee the Redelivery Certificate in the form
attached hereto as Exhibit B.

(d) Notwithstanding anything in the Agreement to the contrary, in the event
Lessor shall have failed to pay its portion of the Maintenance cost as required
under Section 6(d), Lessee shall have no liability for the failure of the
Aircraft to meet the condition required herein to the extent that such failure
relates to the Maintenance for which Lessor was financially responsible.

 

8



--------------------------------------------------------------------------------

14. Events Of Default And Remedies.

(a) Events of Default. The term “Event of Default” means: (i) non-payment by a
party of any Rent and/or any other amount due pursuant to this Agreement within
thirty (30) days after receipt of notice from the other party of failure to pay
any or all of the same on the due date; (ii) failure by Lessee to maintain, use,
or operate the Aircraft in compliance with Applicable Law; (iii) failure by
Lessee to comply with all of the insurance coverages required under this
Agreement; (iv) the creation by Lessee of any Lien other than a Permitted Lien;
(v) failure to return the Aircraft to Lessor on the date and in the manner
required by this Agreement; (vi) the commencement of any bankruptcy, insolvency,
receivership or similar proceeding by or against Lessee or Lessor or any of its
properties or business (unless, if involuntary, the proceeding is dismissed
within sixty (60) days of the filing thereof) or the rejection of this
Agreement; (vii) breach by a party of any other covenant, condition or agreement
(other than those in subsections (i)-(vi) of this Section 14(a)) under this
Agreement that continues for thirty (30) days after written notice by the
non-defaulting party to the defaulting party (but such notice and cure period
will not be required if Lessee operates the Aircraft when the insurance required
hereunder is not in full force and effect or if such breach cannot be cured by
practical means within such notice period).

(b) Remedies. Upon the occurrence and during the continuation of an Event of
Default, the non-breaching party may exercise any one or more of the following
remedies (in its sole discretion): (i) terminate this Agreement; (ii) to the
extent permitted by Applicable Law, enter the premises where the Aircraft is
located and take immediate possession of and remove (or disable in place) the
Aircraft by self-help, summary proceedings or otherwise without liability;
(iii) apply any deposit or other cash collateral, or collect and apply any
proceeds of insurance or otherwise, at any time to reduce any amounts due to
Lessor; and (iv) demand and recover from the defaulting party the unpaid amount
due.

(c) Lessor’s Performance. Upon the occurrence and during the continuation of an
Event of Default, Lessor shall have the right upon notice to Lessee, but shall
not be obligated, to effect such performance and any reasonable and documented
expenses incurred by Lessor in connection with effecting such performance shall
be payable by Lessee promptly upon demand. Any such action shall not be a cure
or waiver of any Default or Event of Default hereunder.

15. Notices

All notices and other communications under this Agreement shall be in writing
and shall be sent by personal delivery, telefax or nationally recognized courier
for overnight delivery to the address set forth below (or to such other address
as may be designated by a party in writing):

 

9



--------------------------------------------------------------------------------

If to Lessor:

 

Yet Again Inc.

  

If to Lessee

 

Clear Channel Broadcasting, Inc.

c/o TAG Associates, LLC

75 Rockefeller Plaza, 9th Floor

New York, NY 10019-6999

Attn: Phil Krevitsky

Fax: (212) 275-1510

  

200 E. Basse Road

San Antonio, TX 78209

Attn: General Counsel

Fax: (210) 832-3129

Such notice or other communication shall be deemed to have been received in the
case of personal delivery, upon actual delivery or the intended recipient’s
refusal to accept delivery; in the case of nationally recognized courier, the
next business day; and in the case of a telefax, on the date of transmission if
sent during normal business hours of the receiving party with electronic
confirmation of transmission and if sent after normal business hours of the
recipient or on a date that is not a business day for the recipient it shall be
deemed to have been received at the opening of business on the next such
business day). Each party is required to notify the other party in the above
manner of any change of address. Neither party may object to the method of
notice for any notice actually received by such party.

16. Miscellaneous

(a) Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their permitted successors and assigns. This Agreement
may not be assigned by any party without the consent of the other party hereto,
such consent not to be unreasonably withheld or delayed, except that Lessee may
assign this Agreement to its parent, a majority owned and controlled subsidiary
or a company under common ownership or control with Lessee, upon written notice
to Lessor.

(b) Severability. The provisions of this Agreement shall be deemed independent
and severable and the invalidity, partial invalidity or unenforceability of any
one provision or portion of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement. Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability and any prohibition or unenforceability in any particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c) Headings. The headings herein are inserted only for convenience and shall
not affect the interpretation of this Agreement.

(d) Entire Agreement. This Agreement constitutes the entire agreement, both
written and oral, between the parties or their respective representatives with
respect to the subject matter hereof and is not intended to confer upon any
other person any rights or remedies hereunder not expressly granted thereto.
This Agreement shall not be further amended or modified unless in writing duly
signed by the parties hereto.

(e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
WITHIN SUCH STATE, EXCLUDING CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

10



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original, all of which together shall
constitute one and the same agreement. A facsimile or electronically transmitted
copy of an original signature to this Agreement shall be considered the same and
as effective as an executed original.

(g) Failure or Delay in Performance. Neither Lessor nor Lessee shall be liable
for any failure or default hereunder if such failure or default is due to Acts
of God or the public enemy, civil war or insurrection or riots, strike or
lockout or other labor dispute, act of the public enemy, act of terrorism, war
(declared or undeclared), blockade, revolution, civil commotion, lightning,
fire, storm, flood, earthquake, explosion, governmental restraint, embargo,
sudden or unexpected aircraft mechanical failure, inability to obtain or delay
in obtaining equipment or transport, inability to obtain or delay in obtaining
governmental approvals, permits, licenses or allocations, serious accidents and
any other cause whether of the kind specifically enumerated above or otherwise
beyond the affected party’s reasonable control.

(h) TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FARs:

(i) LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN ACCORDANCE
WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE REQUIREMENTS FOR THE
MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN MET.

(ii) OPERATOR AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES AS EVIDENCED BY ITS
SIGNATURE BELOW THAT, OPERATOR WILL BE KNOWN AS, CONSIDERED, AND WILL IN FACT BE
THE OPERATOR OF THE AIRCRAFT.

CLEAR CHANNEL BROADCASTING, INC.

By:                                                          

Title:                                                       

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
LOCAL FAA FLIGHT STANDARDS DISTRICT OFFICE. OPERATOR FURTHER CERTIFIES THAT IT
WILL SEND A TRUE COPY OF THIS EXECUTED AGREEMENT TO AIRCRAFT REGISTRATION
BRANCH, ATTN: TECHNICAL SECTION, P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA, 73125
WITHIN 24 HOURS OF ITS EXECUTION, AS PROVIDED BY FAR 91.23(c)(1).

[Signatures on following page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above and verify that they have read the Agreement, understand its
contents, and have full authority to bind and hereby do bind their respective
parties.

 

LESSOR:

YET AGAIN INC.

   

LESSEE:

CLEAR CHANNEL BROADCASTING, INC.

By:    /s/ Robert W. Pittman     By:    /s/ Hamlet T. Newsom, Jr. Name:   
Robert W. Pittman     Name:    Hamlet T. Newsom, Jr. Title:       Title:   VP,
Assistant Secretary

Aircraft Lease Agreement Signature Page



--------------------------------------------------------------------------------

Exhibit A

DELIVERY AND ACCEPTANCE CERTIFICATE

DATE:             , 20            

PLACE:             ,             

CLEAR CHANNEL BROADCASTING, INC. does hereby accept delivery of one
(1) Dassault-Breguet Mystere Falcon 900 aircraft which consists of an airframe
bearing FAA Registration Number N5VJ and Manufacturer’s Serial No. 27 together
with its three (3) installed Garrett TFE-731 series engines bearing
manufacturer’s serial numbers P-97154, P-97152 and P-97318, its installed
avionics and parts and all logbooks, documents and records related thereto in
accordance with the Aircraft Lease Agreement between Clear Channel Broadcasting,
Inc., as Lessee, and Yet Again Inc., as Lessor, dated the             day of
            2011.

 

CLEAR CHANNEL BROADCASTING, INC.

as Lessee

By:      Name:   Title:  

Exhibit A – Delivery and Acceptance Certificate



--------------------------------------------------------------------------------

Exhibit B

REDELIVERY CERTIFICATE

DATE:             , 20            

PLACE:             ,             

YET AGAIN INC. does hereby accept redelivery of one (1) Dassault-Breguet Mystere
Falcon 900 aircraft which consists of an airframe bearing FAA Registration
Number N5VJ and Manufacturer’s Serial No. 27 together with its three
(3) installed Garrett TFE-731 series engines bearing manufacturer’s serial
numbers P-97154, P-97152 and P-97318, its installed avionics and parts and all
logbooks, documents and records related thereto in accordance with the Aircraft
Lease Agreement between Clear Channel Broadcasting, Inc., as Lessee, and Yet
Again Inc. as Lessor, dated the             day of             2011.

 

YET AGAIN INC.

as Lessor

By:      Name:   Title:  

Exhibit B – Redelivery Certificate